Citation Nr: 0736586	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  01-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.  He was awarded the Purple Heart and the Combat 
Infantryman Badge.  

This case arises to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO), which denied service connection for PTSD.

In an August 2005, the Board reopened a previously denied 
claim of entitlement to service connection for PTSD and 
remanded it for additional development.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Schizophrenia arose many years after active military 
service and is unrelated to active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service, nor may psychoses be presumed to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
give notice to the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by a July 2006 notice letter, which 
addressed all notice requirements.  The letter mentions what 
evidence is required to substantiate the claim and the 
claimant's and VA's respective duties for obtaining the 
evidence.  VA also asked the claimant to submit evidence and 
information in his possession.  

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
the July 2006 letter.  Thus, no unfair prejudice will result 
from the Board's handling of the matter at this time.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board remanded the case to obtain a crucial medical opinion.  
Neither the claimant nor his representative has identified, 
nor does the record indicate, that any additional evidence is 
necessary for adjudication of the claim.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The bulk of the persuasive medical evidence fails to 
establish a diagnosis of PTSD.  In 1997, a private 
psychiatrist did find PTSD; however, several other 
psychiatrists, including a private psychiatrist for the 
Social Security Administration and VA psychiatrists, found 
that the veteran has schizophrenia, rather than PTSD.  

A VA psychiatrist examined the veteran in August 2006 
pursuant to the Board's remand instruction.  The psychiatrist 
found certain PTSD features; however, the psychiatrist 
concluded that the mental disorder met the diagnostic 
requirements for schizophrenia, chronic, residual type, with 
anxiety features.  The psychiatrist further found that 
chronic schizophrenia arose many years after active military 
service and was not in any way associated with military 
service.  The Board finds this opinion compelling, as the 
record otherwise reflects no mental disorder during active 
service and reflects that schizophrenia did indeed arise in 
1982.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for PTSD must therefore be denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


